Citation Nr: 0831664	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  99-17 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to additional vocational rehabilitation benefits 
under the provisions of Chapter 31, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 




INTRODUCTION

The veteran had active service from March 1961 to April 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 23, 2002 determination letter 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Shreveport, Louisiana, which denied the veteran's re-
application for VA Vocational Rehabilitation Services.

The Board remanded this case in July 2007 to afford the 
veteran his requested hearing before the Board at the RO.  
The veteran subsequently indicated his withdrawal of this 
request, and the case has been returned to the Board for 
further appellate consideration.

The Board would like to further point out that the only issue 
that has been developed for current appellate review is the 
issue of entitlement to additional vocational rehabilitation 
benefits arising out of the veteran's application of July 
2002.  However, while the issue of the propriety of the 
interruption of rehabilitation benefits derived from the 
veteran's rehabilitation plan of April 1999 has not been 
adequately developed on appeal, this issue is inextricably 
intertwined with the issue under review, and is therefore 
properly before the Board.  Similarly, the Board finds that 
the issue of whether the veteran's April 25, 2002 
rehabilitation plan to accept a computer and monitor affected 
the veteran's right to additional vocational rehabilitation 
benefits is also subject to current appellate review.  


REMAND

The issue before the Board is a complicated matter that 
requires considerable attention to the factual background and 
pertinent laws before a proper course of action can be 
directed.

The veteran originally applied for vocational rehabilitation 
benefits in October 1990, and a counseling record from April 
1991 reflects that the veteran wanted to study medicine and 
earn a medical doctor degree.  It was noted at this time that 
the veteran was already in receipt of a Bachelor of Arts 
degree in Economics from Louisiana State University in Baton 
Rouge, which he received in 1960.  He also completed courses 
of study at Northeast Louisiana University between 1974 and 
1977, and at Louisiana Tech University in 1976.

In May 1991, the veteran advised that he would not be able to 
go through training due to physical and psychological 
reasons, and therefore withdrew his application.  

The veteran then reapplied for vocational rehabilitation 
benefits in April 1998, at which time he communicated his 
desire to return to school to obtain a degree in clinical 
psychology.  In December 1998, counseling for a 
rehabilitation plan was suspended until the veteran was 
stabilized with medication for his service-connected bipolar 
disorder, which was rated as 100 percent disabling. 

In April 1999, while the veteran was found to have a serious 
employment handicap, achievement of his vocational goal was 
found to be currently feasible, and an Individualized Written 
Rehabilitation Plan (IWRP) was developed for the veteran at 
this time.  The objective of the plan was the veteran's 
completion of a Master's Degree in Systems Technology at 
Louisiana State University at Shreveport, Louisiana by May 
15, 2001.

A March 2000 letter from the veteran's psychiatrist reflects 
the opinion that it would currently be in the veteran's best 
interests to withdraw or drop his two courses during this 
semester to regain his emotional equilibrium.  The veteran's 
status was then to be evaluated in regard to additional 
courses and summer school or the next fall semester.  

Thereafter, the RO advised the veteran in a May 2000 letter 
that his IWRP was being interrupted, effective March 8, 2000, 
because the veteran had withdrawn from school.  The veteran 
was further advised that since a program interruption was 
considered temporary, the veteran had to contact the RO 
before re-entrance into training in order to make 
arrangements.  If the veteran did not contact the RO, he was 
told that this may result in the discontinuation of his 
program.  To reenter after the discontinuation of his 
program, he was informed that he would have to reapply, meet 
the eligibility standards, and be evaluated again in the same 
manner as new applicants.  The veteran provided the RO with 
status of his condition in January 2001.  

A July 2001 letter from the veteran's psychiatrist reflects 
his opinion that the veteran appeared motivated and was 
psychologically able to handle the Master's program at 
Louisiana State University in psychological counseling.

In December 2001, a special report of training reflects that 
the veteran had been looking for possible work in the 
insurance and business field, exploring the possibility of 
getting a Master's in Business Administration (MBA) degree.  
The veteran explained that he was having physical problems 
that would interfere with his working at a computer all day.  

In February 2002, the veteran was notified that his claim for 
vocational rehabilitation benefits had been suspended.  He 
was further advised that his case had been placed in 
interrupted status and would remain in that status for as 
much as 12 months or until the claim was reactivated.  The 
veteran was informed that his evaluation had to be 
interrupted because it was not medically feasible for him to 
participate in vocational rehabilitation and employment at 
this time.  

The veteran was then provided with a computer and monitor 
pursuant to an Independent Living Program in April 2002.  

The veteran than filed a new application in July 2002, in 
which he requested a vocational rehabilitation plan for a 
Master's in Psychology at Louisiana State University in 
Shreveport, Louisiana.  When the veteran contacted the RO 
five days later, he was informed that his vocational 
rehabilitation case had been closed to further services.

A July 23, 2002 notice informed the veteran that a decision 
had been made in February 2002 of changing from a 
Rehabilitation towards Employment Plan to a Plan of 
Independent Living Services.  After that, the veteran was 
provided with a computer which was to give the veteran 
greater independence and a vocational avenue that would not 
be physically demanding.  It was noted that the veteran 
accepted the computer on July 9, 2002.  The notice concluded 
that employment was not feasible and not a likely goal for 
the veteran due to the severity of his medical problems, and 
that therefore, no further Chapter 31 services were 
warranted.  

The veteran filed a notice of disagreement with the July 2002 
determination notice in August 2002, in which he stated that 
he believed the requested program would afford him the 
opportunity for self-employment which would permit him to be 
a productive citizen and enhance the quality of his life.

A person is entitled to a rehabilitation program under 
Chapter 31 if that person is a veteran with a service-
connected disability compensable at the rate of 20 percent 
and that person is determined by the VA to be in need of 
rehabilitation because of an employment handicap.  38 
U.S.C.A. § 3102 (West 2002 & Supp. 2008); 38 C.F.R. § 21.40 
(2007).  The term "employment handicap" means an impairment 
of the veteran's ability to prepare for, obtain, or keep 
employment in an occupation consistent with the veteran's 
abilities, aptitudes and interests.  38 U.S.C.A. § 3101(1) 
(West 2002 & Supp. 2008); 38 C.F.R. § 21.51(a) (2007).  An 
employment handicap does not exist if the veteran has 
overcome the effects of the impairment of employability 
through employment in, or qualifying for employment in, an 
occupation consistent with his or her abilities, aptitudes, 
and interests.  38 C.F.R. § 21.51(b) (2007).

After induction into a program, a redetermination of 
employment handicap, serious employment handicap, or 
eligibility for a program of employment services will be made 
when there is a clear and unmistakable error of fact or law.  
38 U.S.C.A. §§ 3102, 3106 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 21.58(b)(3) (2007).

VA regulations provide that an Individualized Written 
Rehabilitation Plan (IWRP) is to be developed for each 
veteran eligible for rehabilitation services under Chapter 
31.  The intention of the plan is to: (1) provide a structure 
for the VA staff to translate the findings made in the course 
of the initial evaluation into specific rehabilitation goals 
and objective; (2) monitor the veteran's progress in 
achieving the rehabilitation goals established in the plan; 
(3) assure timeliness of assistance by the VA in providing 
services specified in the plan; and (4) evaluate the 
effectiveness of the planning and delivery of rehabilitation 
services.  38 C.F.R. § 21.80 (2007).

The veteran is allowed to request a change in the plan at any 
time.  38 C.F.R. § 21.94(a) (2007).  However, a change in the 
statement of a long-range goal may only be made following a 
reevaluation of the veteran's rehabilitation program by the 
counseling psychologist at the RO.  A change may be made 
when:  (1) Achievement of the current goal is no longer 
reasonably feasible; or (2) the veteran's circumstances have 
changed or new information has been developed which makes 
rehabilitation more likely if a different long-range goal is 
established; and (3) the veteran fully participates and 
concurs in the change.  38 C.F.R. § 21.94.

In any case in which a veteran does not agree to a IWRP as 
proposed, to such plan as redeveloped, or to the disapproval 
of redevelopment of such plan, such veteran may submit to the 
Vocational, Rehabilitation, and Counseling (VR&C) Officer a 
written statement containing such veteran's objections and 
request a review of such plan as proposed or redeveloped, or 
a review of the disapproval of redevelopment of such plan, as 
the case may be.  38 U.S.C.A. § 3107(2) (West 2002 & Supp. 
2008).  The Secretary shall review the statement submitted by 
the veteran and render a decision on such review.  38 
U.S.C.A. § 3107(3) (West 2002 & Supp. 2008).

Disagreement with regard to a change (or refusal of a change) 
in the IWRP is appealable to the Board.  38 C.F.R. § 
21.98(d).

A veteran requesting or being furnished assistance under 
Chapter 31 shall be provided professional counseling services 
by VR&C Service and other staff as necessary in order to 
overcome problems which arise during the course of the 
veteran's rehabilitation program or program of employment 
services.  38 C.F.R. § 21.100(a)(4) (2007).

Governing regulations provide that for the purpose of 
providing training and rehabilitation services under Chapter 
31 VA may use the facilities and services of any private 
institution or establishment if there is procured with that 
facility a contract, agreement, or other cooperative 
arrangement as are described in 48 C.F.R. 871.2 (2007).  38 
U.S.C.A. § 3115 (West 2002 & Supp. 2008); 38 C.F.R. § 21.290 
(2007).  Regulations also provide that courses of training or 
rehabilitative services related to benefits under Chapter 31, 
Title 38, United States Code must be approved by the VA and 
in order to meet such approval, certain specified 
requirements must be met.  38 C.F.R. § 21.292 (2007).

In selecting the training or rehabilitation facility, that 
facility must meet certain specific criteria.  38 C.F.R. § 
21.294(a) (2007).  The purpose of a case manager is to decide 
what facility would be most useful for the veteran.  While 
the case manager will consider the veteran's preference for a 
particular training or rehabilitation facility, the VA has 
final responsibility for selection of the facility.  38 
C.F.R. § 21.294(i) (2007).

The successful development and implementation of a program of 
rehabilitation services requires the full and effective 
participation of the veteran in the rehabilitation process.  
The veteran is responsible for satisfactory conduct and 
cooperation in developing and implementing a program of 
rehabilitation services under Chapter 31; the staff is 
responsible for insuring satisfactory conduct and cooperation 
on the veteran's part.  38 C.F.R. § 21.362(a) (2007).

VA shall make a reasonable effort to inform the veteran and 
assure his or her understanding of the services and 
assistance which may be provided under Chapter 31 to help the 
veteran maintain satisfactory cooperation and conduct and to 
cope with problems directly related to the rehabilitation 
process, especially counseling services.  38 C.F.R. § 
21.362(b).

A veteran requesting or being provided services under Chapter 
31 must cooperate with VA staff in carrying out the initial 
evaluation and developing a rehabilitation plan and seek the 
assistance of VA staff, as necessary, to resolve problems 
which affect attainment of the goals of the rehabilitation 
plan.  38 C.F.R. § 21.362(c).

If VA determines that a veteran has failed to maintain 
satisfactory conduct or cooperation, VA may, after 
determining that all reasonable counseling efforts have been 
made and are found not reasonably likely to be effective, 
discontinue services and assistance to the veteran, unless 
the case manager determines that mitigating circumstances 
exist.  38 C.F.R. § 21.364 (2007).

In April 1999, the veteran's VA vocational rehabilitation 
case manager, a counseling psychologist, had determined the 
veteran to be entitled to induction into a Chapter 31 
vocational rehabilitation program.  38 C.F.R. § 21.40.  In 
this regard, it is noted that the veteran's rehabilitation 
plan was characterized on the IWRP as system analyst for 
which the veteran was to initially complete a Master's Degree 
in Systems Technology by May 2001.  

Thereafter, in December 2001, the Board finds that the 
veteran submitted what was, in essence, a request for re-
evaluation and change of the original April 1999 IRWP so that 
he could receive Chapter 31 vocational rehabilitation 
benefits for the pursuit of a MBA degree because of physical 
problems that would interfere with working at a computer all 
day.  However, specific adjudication of a request to change 
the veteran's IRWP was never made; the RO instead simply took 
steps to close the veteran's rehabilitation for employment 
claim, and opened a claim for independent living benefits.  

Following the veteran's receipt of independent living 
benefits, the RO apparently considered the veteran's April 
1999 claim for vocational rehabilitation benefits for 
employment purposes as closed and the veteran filed a new 
claim in July 2002, which the RO denied that same month.  

The veteran perfected an appeal of that decision, and as was 
previously noted, the issue before the Board is entitlement 
to additional vocational rehabilitation benefits arising out 
of the veteran's application of July 2002.  From a procedural 
due process standpoint, however, the Board is unclear as to 
what additional benefits are being denied.  As was noted 
above, the veteran proposed an amendment to his IWRP in 
December 2001 that was never adjudicated, and his July 2002 
application refers to another degree program.  In addition, 
it is unclear from this record why the veteran would accept 
Independent Living benefits in lieu of additional vocational 
rehabilitation benefits for employment purposes in April 
2002, and then turn around and file a new claim for 
vocational rehabilitation benefits for employment purposes in 
July 2002.

Moreover, the Board also does not find that the provisions 
pertaining to the appeal of a disagreement regarding the 
development of, or change in, the IWRP, have been adequately 
addressed.  For example, there is no indication that the 
veteran had submitted a written statement to his case manager 
that detailed the terms and conditions of the amended plan he 
proposed in December 2001 and/or that his case manager had 
considered medical opinions relating to his vocational goal 
dated in March 2000 and July 2001.  38 C.F.R. § 21.94(a) 
provides for the change of a plan when achievement of the 
current goal is no longer reasonably feasible, the veteran's 
circumstances have changed or new information has been 
developed which makes rehabilitation more likely if a 
different long-range goal is established, and the veteran 
fully participates and concurs in the change.  Here, it is 
apparent that the April 1999 plan as identified in the record 
is no longer reasonably feasible, there has been additional 
medical opinions furnished in support of an amendment to the 
plan that have not been properly considered by the RO, and 
the veteran obviously would support any change that would 
take into account his desire for a switch to a vocational 
goal that would not involve sitting at a computer all day.  
Consequently, the Board finds that additional consideration 
of the veteran's request for a change in the April 1999 plan 
must be addressed by the RO prior to further appellate 
consideration of this matter.  Bernard v Brown, 4 Vet. App. 
384 (1993).  The statements submitted by the veteran and the 
VA vocational rehabilitation counselor should specify all 
matters considered as pertinent to their position, including 
whether any program of study has been or can be approved by 
the VA.  38 C.F.R. § 21.292.

In light of the above, the Board concludes that there is no 
evidence of record supporting a finding at this time that the 
veteran is not entitled to further vocational rehabilitation 
under the provisions of Chapter 31.  The Board further 
concludes that the issue of the disagreement between the 
veteran and the VA with regard to a proposed change in the 
IWRP has not been adequately developed.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED for the following action:

1.  The veteran and the VA vocational 
rehabilitation staff at the RO should 
reenter into counseling for the 
redevelopment and implementation of a 
program of rehabilitation services, 
including the consideration of the 
veteran's proposed amendment to his 
IWRP.  The veteran should submit a 
written statement to the vocational 
rehabilitation case manager that 
details the terms and conditions of the 
amended plan that he proposes.  
Thereafter, if the veteran's case 
manager and/or the VR&C Officer do not 
agree with the proposed change, they 
should submit a written response to the 
veteran as to why the reinstitution of 
any of the original plans or a new plan 
would be more advantageous to the 
veteran in achieving his vocational 
goals than agreeing to the veteran's 
proposed amended plan.  The statements 
submitted by the veteran and the VA 
vocational rehabilitation counselor 
should specify all matters considered 
as pertinent to their position, 
including specifically, all relevant 
medical opinions of record and whether 
any requested program of study has been 
or can be approved by the VA for 
vocational rehabilitation training in 
accordance with 38 C.F.R. §21.292.

2.  The VA vocational rehabilitation 
staff at the RO shall make a reasonable 
effort to inform the veteran and assure 
his understanding of all of the 
services and assistance which may be 
provided under Chapter 31 to help the 
veteran maintain satisfactory 
cooperation and conduct and to cope 
with problems directly related to the 
rehabilitation process, especially 
counseling services.  38 C.F.R. § 
21.362(b).  The veteran must cooperate 
with VA staff in carrying out the 
evaluation and development of the 
proposed amendment to the 
rehabilitation plan and seek the 
assistance of VA staff, as necessary, 
to resolve problems which affect 
attainment of the goals of the 
rehabilitation plan.  38 C.F.R. § 
21.362(c).

3.  Following the completion of the 
above, if the issue of the disagreement 
between the veteran and the VA with 
regard to a proposed change in the IWRP 
remains unresolved, and the action 
remains adverse to the veteran, the RO 
should provide the veteran and his 
representative with a supplemental 
statement of the case that complies 
with 38 U.S.C.A. § 7105(b) (West 2002), 
i.e., one which contains a summary of 
the evidence in the case pertinent to 
the issue, cites pertinent laws and 
regulations and indicates how they 
affect the RO's decision, and contains 
a summary of the reasons for such 
decision.  The appellant and his 
representative should be given the 
requisite period of time to respond.  
Consideration should be given to the 
procedural instructions outlined in 
this remand as it pertains to the basis 
of any denial of the veteran's claim 
for Chapter 31 benefits.

Thereafter, if any action remains adverse to the veteran, the 
case should be returned to the Board in accordance with the 
usual appellate procedures.  No action is required of the 
veteran until he is further informed.  The purpose of this 
REMAND is to assist the veteran and to provide him with due 
process of law.  No inference is to be drawn regarding the 
final disposition of the claim.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


